Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 29-30, 32-35, and 37-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Francisco in view of Hutchinson, as evidenced by Guideline 14, Magee, Buck, Markley, Zaritsky,  Amiji.1 Peslova, Manning,2 Shaller, and Haase.
De Francisco is directed to improving outcomes for chronic hemodialysis patients with anemia who suffer from EPO hyporesponsiveness.  Although de Francisco does not explicitly disclose administration of EPO or other ESA to the patients, a EPO hyporesponsive patient, by definition, either receives EPO at a rate of at least 300 IU/kg/week (~20,000 IU/week) either to maintain a target hemoglobin (Hb) level or in an failing attempt to achieve target hemoglobin levels, as evidenced by “Guideline 14” at page 25.  De Francisco notes that inflammation is an important factor associated with patient outcome-harming3 variability in hemoglobin (Hb) levels.4  De Francisco teaches that optimization of hemodialysis procedures may reduce inflammation in hemodialysis patients with chronic kidney disease.5  Moreover, de Francisco teaches that “[p]ossible future pharmacological interventions for inflammation-associated hyposensitiveness to ESA therapy include anti-cytokine and anti-oxidative treatment strategies.”  De Francisco i24.
De Francisco does not describe the flow path of the blood or dialysate solution of the hemodialysis treatment, a hemodialysis membrane or its MW cutoff, MW retention onset, or ΔMW characteristics.
Hutchinson is directed to hemodialysis membranes for continuously flowing blood of chronic HD patients and continuously flowing dialysate solution.  Hutchinson ¶ 79.   One of skill would have immediately envisaged an extracorporeal apparatus in which blood withdrawn from the patient flows in one direction along one side of the HD membrane and dialysate flows in the opposite direction along the opposite side of the membrane, as is generally and widely understood by the term, “hemodialysis,” as shown, for example, by USP 3979295 to Markley.6,7  
Hutchinson teaches that there is a global decrease in pre-dialysis serum concentrations of pro-inflammatory cytokines in patients that received two weeks of treatment using a high cut-off hemodialyser, i.e., a HCO 1100™ membrane.  Hutchinson ¶¶ 79-81.  The claims-recited membrane reads on the HCO 1100™ membrane.  Hutchinson discloses that the HCO 1100™ membrane has a MW cut-off in water, based on dextran sieving coefficients, of 45 kD to 200 kD (Hutchinson ¶¶ 38-39)].  Hutchinson ¶ 71 also teaches use of the membrane disclosed in WO 2004/056460 (Buck et al.), aka, HCO 1100 by Gambro,8 which discloses a membrane meeting pending claim-recited properties:
As evidenced by the Magee reference “Core Concepts in Dialysis and Continuous Therapies’, Gambro’s HCO membrane (which is recognized to be HCO 1100) has a molecular weight cut off (MWCO) in kDa of 170-320, which anticipates the claimed range from 170-200 kDa, (See Table 21.2 on page 260). The molecular weight retention onset (MWRO) is 15-20 kda, which anticipates the claimed range from 15-20 kDa.  The difference between MWCO and MWRO, which is ΔMW, anticipates the claimed range from 150 to 170 kDa.  All of these values are based on dextran sieving coefficients.
Accordingly, given de Francisco’s suggestion to optimize hemodialysis procedures and adoption of anti-cytokine treatment strategies, one of skill would have been motivated to treat chronic hemodialysis patients with EPO hyporesponsiveness using the high cut-off HCO 1100™ membrane given Hutchinson’s disclosure that HD treatment with the HCO 1100™ membrane decreased serum concentrations of pro-inflammatory cytokines.
As noted previously in this prosecution, Zaritsky’s discloses at 1013 that hemodialysis removes hepcidin from blood, and that lower hepcidin levels could potentially accommodate decreased dosing of ESA.  
Important for our purposes today, is Zaritsky’s use of a Polyflux Revaclear dialyzer (Gambro).  Zaritsky p.1011 left, “HD Clearance Measurements.”  We know from the pending application that Polyflux Revaclear dialyzer (Gambro) is a high flux membrane.  Zaritsky observed a hepcidin clearance rates of 141 +/- 40 (pediatric) and 128 +/- 44 (adult) ml/min.  Zaritsky p.1012, right, “Clearance of Hepcidin by HD.”  Zaritsky believes the decreased clearance rates for hepcidin (MW of 2.8 kDa) compared to published clearance rates of 200 ml/min for vitamin B12 through the same or similar high flux membrane, “may reflect the larger molecular weight of hepcidin [compared to vitamin B12] [MW of 1.4 kDa]9 and possible binding of hepcidin to plasma proteins in vivo.”10  There was support in the prior art supporting Zaritsky’s conjecture of hepcidin-plasma protein binding:  Peslova describes binding of hepcidin to not only the plasma protein α-2-macroglobulin (720 kDa),11 but also to the much smaller (HSA, MW of 68 kDa)12 and most prevalent13 human blood plasma protein, i.e., human serum albumin.  Peslova at p. 6232 / Fig. 6 and p.6233 “Discussion.”  At a MW of 68 kDa, the skilled artisan would have expected a fair portion of the albumin to pass through, i.e., at least partially clear, through the HCO 1100™ membrane and along with it the portion of hepcidin bound to the albumin.  
Based on the foregoing prior art knowledge, one would have expected higher hepcidin clearance rates and lower hepcidin concentrations in blood treated with a high cut-off HD membrane, e.g., HCO 1100™ dialyzer, as suggested by de Francisco and Hutchinson, compared to blood HD treated by high flux membranes, e.g., Polyflux Revaclear membranes as in Zaritsky.  Over the course of a conventional thrice-weekly HD schedule, one of ordinary skill would have expected to observe lower hepcidin serum concentrations in patients treated with the HCO 1100™ membrane compared to those undergoing HD using a standard high flux membrane.
Given the obviousness of selecting a HCO 1100™ high cut-off membrane for HD-treating the blood of an anemic ESA-hyporesponsive chronic HD patient supported by the combination of de Francisco and Hutchinson, Zaritsky’s comment that reduced hepcidin would permit smaller doses of EPO would have suggested to a person having ordinary skill in the art to administer smaller doses of ESA / EPO14 per kg per week to such patient compared to ESA hypo-responsive patients treated by standard high flux membranes.  Zaritsky and the other prior art references discussed above support a reasonable expectation of success in maintaining a desired target hemoglobin level in the patient despite the smaller ESA / EPO dosing.    A dosing decrease of 10% is thus not an unexpected benefit of switching from a standard high flux membrane to a high cut off membrane.
To the extent that Applicant argues that it is the magnitude of the 10% dosing reduction that is unexpected, the examiner notes that Applicant has presented no working example or other evidence of any dose reduction.  The 10% dose reduction appears to be a predicted “prophetic benefit” that applicant expected to observe, but did not actually observe, from the treatment method.  While the objective enablement of the claimed invention has not and is not being questioned, the examiner is not persuaded the mere assertion of unexpectedness of the magnitude of an otherwise prior art-foretelling benefit can support patentability.  Should patentability rely on unexpectedly large benefits, e.g., a 10% reduction in EPO/ESA dose, such reliance requires actual not mere prophetic or hoped-for results.  In contrast, a mere reasonable “expectation of success” is sufficient to support a conclusion of obviousness.
De Francisco describes both a conventional thrice weekly 4-h/d session HD treatment schedule as well as a 6-day per week 3-h/d session “short daily” HD schedule.  De Francisco p.i23 (“Optimization of the dialysis procedure”).  Hutchinson describes using a HCO membrane in a conventional thrice weekly / 4 h/d session HD schedule [0079].  Neither De Francisco nor Hutchinson describes the claim 5-recited HD schedule of three HD sessions per week, one session lasting 2 – 6 hr using the high cut off membrane recited in claim 1, and the remaining two of three weekly sessions (for an unspecified time duration) in which a high flux HD membrane is used.
De Francisco teaches, however, that “evidence suggests that the dialysis schedule may have an impact on the levels of inflammatory markers” (emphasis added).  De Francisco also notes that a treatment that combines one mass transfer mechanism, i.e., convective transport, for removal of large solutes and another mass transfer mechanism, i.e., diffusion, for removal of small solutes, exhibited micro-inflammation to a lesser degree than patients on high flux HD.  De Francisco suggests, therefore, that micro-inflammation may be reduced by adopting a treatment schedule that employs one approach adept at removing large solutes and another approach adept at removing small solutes.
Haase describes a study in which extracorporeal intermittent HD employing high cut off (Gambro HCO 1100) (Haase, p.297, right column) (HCO-IHD) lasting 4-h was compared to 4-h treatment sessions employing high flux membranes (HF-IHD).  Both membranes effectively reduced the smaller uremic toxin levels (urea) (see arrows in examiner-annotated Table 2 below). The HCO-IHD session removed deleterious cytokines (top box) more effectively than the HF-IHD session, but with a concerning, potentially patient-harming loss of albumin15 (lower box) was seen during the HCO-IHD session.

    PNG
    media_image6.png
    242
    928
    media_image6.png
    Greyscale

Accordingly, a hybrid intermittent HD treatment schedule in which a 4-h HD treatment session using a HCO membrane effective at removing cytokines and uremic toxins is alternated with a 4-h HD treatment session using a HF membrane effective at removing uremic toxins that does not reduce albumin is suggested by de Francisco in view of the Haase findings.  Insofar as Haase found no significant difference whether the leading session was HCO or with HF, either of the following treatment schedules are suggested by de Francisco / Hutchinson further modified by Haase:

Week 1 of 2:		Day 1 of 3: 4-h HCO,		Day 1 of 3: 4-h HF,
Day 2 of 3: 4-h HF,  		Day 2 of 3: 4-h HCO,  
			Day 3 of 3: 4-h HCO, 		Day 3 of 3: 4-h HF,
Week 2 of 2:		Day 1 of 3: 4-h HF,			Day 1 of 3: 4-h HCO,
			Day 2 of 3: 4-h HCO, and 		Day 2 of 3: 4-h HF, and
			Day 3 of 3: 4-h HF			Day 3 of 3: 4-h HCO 

and repeated indefinitely as is conventional in clinical practice for a patient with ESRD while awaiting a hoped-for transplant..
In either art-suggested treatment schedule, a week in which a two of the three weekly sessions are with a HF membrane and one session of the week is with a HCO 1100 membrane, as required by claim 5.  Claims 29, 34, and 35 are met by the boldfaced sessions noted above.
Per claims 39 and 40, see Hutchinson at [0070].

Claims 31 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Francisco, Hutchinson, and Haase, as further evidenced by Guideline 14, Magee, Buck, Markley, Zaritsky,  Amiji. Peslova, Manning, and Shaller, as applied to claim 29 and to claim 34, respectively, above, further in view of “NPL-3” (NFK-KDOQI published 2006, 7 pp (cited 3/31/2015). 
De Francisco discloses the claim-recited ferritin concentration limitation, but not the transferrin saturation limitation.

    PNG
    media_image7.png
    303
    891
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    441
    883
    media_image8.png
    Greyscale


	Applicant’s arguments were carefully considered, but are unpersuasive of allowability for the reasons set forth above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 USP 20040266026 to Amiji
        2 USP 5770559 to Manning
        3 “Clinical consequences of haemoglobin variability,” at p.i19, left.
        4 “Haemoglobin variability as a consequence of inflammation,” at p.i23, left.
        5 “optimization of the dialysis procedure,” p. i23, left.
        6 Markley at col 1 near line 25:
        
    PNG
    media_image1.png
    87
    473
    media_image1.png
    Greyscale

        7 Markley is cited not for motivation to modify any other disclosure relied upon in this §103 rejection, but rather to evidence how a person having ordinary skill in the art would have interpreted Hutchinson’s disclosure of a membrane-based HD device with flowing streams of blood and dialysate solution.
        
        8 Applicant’s specification, p.13. line 20:
        
    PNG
    media_image2.png
    76
    847
    media_image2.png
    Greyscale

        9 USP 20040266026 to Amiji at ¶ 50.
        10 Zaritsky 1013, right:
        
    PNG
    media_image3.png
    136
    495
    media_image3.png
    Greyscale

        
        11 Peslova at p.6226:
        
        
    PNG
    media_image4.png
    95
    578
    media_image4.png
    Greyscale

        12 USP 5770559 to Manning
        13 Shaller, “Blood Plasma Proteins,” at p.19: 
        14 Applicant states the terms EPO and ESA are “mutually exchangeable” [0050].
        15 Haase at p. 302:
        
    PNG
    media_image5.png
    45
    361
    media_image5.png
    Greyscale